DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (04/12/2021) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance (NOA mailed 03/10/2021), or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.  Applicant has amended the claims 1-12 in the request made 04/12/2021.
Priority

    PNG
    media_image1.png
    270
    567
    media_image1.png
    Greyscale

Election/Restrictions
Previous Applicant’s election without traverse of Group I, claims 1-12, and species A – Figs. 1-7 in the reply filed on 09/23/2020 was acknowledged. Claims 13-19 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, 


Amended claims 1-12 are filed with the RCE request of 4/12/2021 and has been entered.
Claims 1-12 are taken up for examination. Claims 13-20 are cancelled
Response to Amendment
Applicant’s amendment filed on 4/12/2021 has changed the scope of the structural limitations to the physical configuration of the inlet and the outlet structures relative to an eductor.  An examination to these newly raised structural issues is hereby taken up for examination upon its merits.

Claim Interpretation
Annotated drawings are reproduced for context of claim element terminology.

    PNG
    media_image2.png
    522
    860
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    588
    1067
    media_image3.png
    Greyscale


The instant claimed invention is a “dilution device”. It is noted that the claimed invention does not point out or require any separate supply of a solute and a diluent. 

    PNG
    media_image4.png
    746
    1153
    media_image4.png
    Greyscale

Absent any structural claim to a feed element of a solute and diluent, the adjective of “dilution” of a dilution device is merely read as an intended effect and usage of the recited structural groove of the invention and a mere groove provides a structural ability to operate to impart dilution as effect to a material flowing therein.


    PNG
    media_image5.png
    512
    917
    media_image5.png
    Greyscale

Claim 5 is narrative to an operation and fails to particularly point out and distinctly claim a structure to which interacts with the 1st component and the 2nd component to permit the recited functional operation of “wherein the relative rotation between the first component and the second component is automatically controlled without user intervention.”. There is no further structural limitation added to the 1st component or 2nd component, nor is there an intermediate automated structure being additionally claimed and required within the current narrative description of the operation of the 1st and 2nd components.
A claim term is functional when it recites a feature “by what it does rather than by what it is” (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971).  SEE MPEP 2173.05(g) FUNCTIONAL LIMITATIONS.
	“[AJpparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb, Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990). Therefore, the patentability of an apparatus claim depends on the claimed structure, not on the use or purpose of that structure, Catalina 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Agarwal et al (US 8925443).
Agarwal shows 
Regarding claim 1, A dilution device, comprising: a first component (12 in fig 4, with an surface component acting as a throttle plate opening 113 inside 123, 124, 124 fig 2 and fig 4) defining a groove (i.e. hole(s) 113, 114) in each throttle plate opening) including an inlet portion and an outlet portion; and a second component (throttle plate) defining an inlet in fluid communication with the inlet portion (entry plate of the hole of the throttle plate surface) of the first component and an outlet (exit plane of the hole on the throttle plate surface) in fluid communication with the outlet portion of the first component (1st throttle plate), the inlet and the outlet each comprising a through-hole defined by a common surface of the second component (2nd throttle plate), the inlet configured for receiving a chemical (i.e. air) and the outlet configured for coupling with an eductor (fig 2, via a configuration of 153, 155, 161, 135)  having a motive fluid passage through the eductor; wherein: relative rotation (see arrow of 113 and 114 shown a magnified view in the right side of fig 2) between the first component and the second component  (i.e. degree of rotational alignment of the respective holes on the throttle 

    PNG
    media_image6.png
    687
    610
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    687
    603
    media_image7.png
    Greyscale

Regarding claim 4 the first component comprises a metering disc (i.e. the end flat planar portion defining the hole within 113 is considered a disc).  

Regarding claim 7, note the rotating embodiment would comprise an adjustment feature (see discussion of alignment or the rotating embodiment reproduced below) configured to cause the relative rotation between the first component and the second component responsive to user manipulation.  

    PNG
    media_image8.png
    552
    757
    media_image8.png
    Greyscale

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.











Claims 1 –9, 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over SAND (US  US2001/0015231) in view of Oliver (US 2005/0104024)  and DRORI (US 3791587) and VOGELSANG (et al US 3532127).



The SAND reference discloses regarding at least claim 1: A dilution device, comprising: 
	a first component (the housing 70 or 72, or one of 50a through 50f) defining 
		a groove (52a – 52c, see figs 2-3) including an inlet portion and an outlet portion;
 and
second component (other of 50a- 50f) defining 
		an inlet in fluid communication with the inlet portion of the first component and 
		an outlet in fluid communication with the outlet portion of the first component,
the inlet and the outlet each comprising a through-hole defined by a common surface of the 2nd component, (i.e. defined by the inner wall surface of the pathway between the inlet and outlet of the 2nd component, see annotated markup of figures 2 and figure 3)

    PNG
    media_image9.png
    578
    695
    media_image9.png
    Greyscale

	the inlet configured for receiving a chemical and
	the outlet configured for coupling with an eductor having a motive fluid passage through the eductor (i.e. outlet is connected to a pathway which leads to a connection to the eductor 34 shown in figure 1 via pipe 32 to the connector 36 in figure 4);

    PNG
    media_image10.png
    634
    826
    media_image10.png
    Greyscale

	wherein:
	 relative rotation between the first component and the second component (for example compare figs 2-3) causes relative movement between the outlet and the outlet portion 
		that changes the effective length of the groove fluidly coupling the inlet and the outlet of the second component (compare pathway in annotated figures 2 -3); and 
	the cross-sectional area of the groovedepending on the effective length of the groove. 

Regarding at least claims 1-2, the SAND reference discloses all of the recited subject matter of the claim as discussed above including length of the groove to provide different flow restriction depending on the effective length of the groove (compare the pathway effective length in the annotated figures 2 and 3 of SAND), however is silent at to the and groove having a cross-sectional area of the varies along a length of the groove (instant claim 1) or the depth and the width of the groove vary along the length of the groove (instant claim 2). 


    PNG
    media_image11.png
    565
    738
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    504
    592
    media_image12.png
    Greyscale

A discussion of the evidence a prior art body of knowledge to changes of flow resistance via a change of an effective length of a dimension defining a flow pathway as shown by prior art examples of Oliver (US 2005/0104024)  and DRORI (US 3791587) and VOGELSANG (et al US 3532127)

A search of the prior art has found, examples that it is known in the art of fluid handling with flow passages between relatively rotated disks to further consider the pathway cross-sectional area as a variable and a varied cross-section which effectively alters flow resistance, and flow swirling therethrough for a designed flow profile of operation between the input and output of the device.

The Oliver (US 2005/0104024) reference teaches into the art of a dilution device (abstract) having a rotatable mounted disk (8) [para 0022] that flow resistance changes may be caused by a choice of cross-sectional area sizes of the flow pathway thereby flow resistance may be changed due to the fact of the different area sizes.

    PNG
    media_image13.png
    597
    729
    media_image13.png
    Greyscale

An additional example is DRORI (US 3791587) which teaches in col 2, lines 15-42, that a fluid pathway with cross-sectional area with abrupt changes in cross sectional areas may provide a designed amount of fluid resistance to the liquid flow, col 2, lines 27-42..


    PNG
    media_image14.png
    874
    699
    media_image14.png
    Greyscale


Another teaching to a design correlation of channel slot cross-section to flow resistance is taught by the reference to VOGELSANG (et al US 3532127) teaches that a flow groove slot may have a variable changing cross section to provide a nonlinear weight flow is so desired in operational design function, see column 3, lines 1-30.

    PNG
    media_image15.png
    512
    428
    media_image15.png
    Greyscale
Regarding claims 1-2, the combined teachings of the examples above to Oliver (US 2005/0104024)  and DRORI (US 3791587) and VOGELSANG (et al US 3532127) would have taught to one of ordinary skill in the art of fluid channel design that a design considerations of a flow channel groove slot pathway would include a choice of an altered cross sectional area in order to provide a design effect of a flow weight resistance of the fluid passing though the passageway. Accordingly, it would have been obvious to modify and vary the groove channel cross section of the SAND device to have a varying cross sectional area of depth and width along the channel in order to provide a corresponding flow characteristic profile in its operation of the resistance provided by groove of SAND.  Such a change would have involved a mere modification and change to the size of the cross section of SAND’s groove component.  A change in size is generally recognized as being within the 

    PNG
    media_image16.png
    545
    687
    media_image16.png
    Greyscale

Regarding claim 3, note that SAND shows a groove which travels along a tortuous path with multiple direction change (see zig-zag channels 52a, 52b, 52c in figs. 2 and fig 3). 

Regarding claim 4, note that SAND shows the first component comprises a metering disc (50a is a disc shape). 


Regarding claim 5, note that the disc 50a -50f is fully capable to be moved by any appropriate device that is further provided to move the disc(s) instead of a manual manipulation.  The instant claim language of claim 5 has not required any additional structure but merely points to the functional ability that operation of the rotation of the discs may be acted upon by an unclaimed automatic manner of 
 
Regarding claim 6, note that SAND shows a housing ends (see fig 4, #70, #72 at each end of the figure) with inlet and outlet ends in a fluid flow direction.

Regarding claim 7, note SAND shows an adjustment feature (60a- 60f) configured to cause the relative rotation between the first component and the second component responsive to user manipulation. 

Regarding claim 8, note SAND shows the adjustment feature comprises a slot (84, 96 in the housing parts to allow 60a-60f to pass through). 


    PNG
    media_image17.png
    551
    656
    media_image17.png
    Greyscale

Regarding claim 9, note the SAND reference teaches a biasing element (100, fig 6) configured to bias the first component against an internal surface of the second component. 

Regarding claim 11, note that the SAND reference shows the groove of the outlet portion comprises a plurality of outlet portion segments radially distributed around a surface of the first component. (see similar channel configuration marked up figures of fig 2 where the groove has “segments” similar to all the discs of the inlet and outlet portion of the 1st and 2nd disc component.)
Regarding claim 12, note that SAND shows the plurality of outlet portion segments are evenly spaced with respect to each other (see markup). 


    PNG
    media_image18.png
    554
    791
    media_image18.png
    Greyscale

Under a compact prosecution regarding claims 11 and 12, it is further noted that absent any evidence of criticality and unexpected results, issues to any particular shape, bends, and spacing orientations of “portions” of the segments forming the groove, would have been obvious to one of ordinary skill in the art to optimize, modify and alter the configuration of the portion segments, and segment orientations so that a design value of a fluid flow resistance length is mechanically achieved in .


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAND (US  US2001/0015231) in view of Oliver (US 2005/0104024)  and DRORI (US 3791587) and VOGELSANG (et al US 3532127) as applied to claim 9 above, and further in view of BOOTHE (US 3532126).

    PNG
    media_image19.png
    354
    326
    media_image19.png
    Greyscale
Regarding claim 9, the modified SAND reference discloses all of the recited subject matter as discussed above, including the provision of a biasing element however is silent as to the biasing element comprises a wave spring.
The reference to BOOTHE teaches fluid flow path made of a plural stack of plate discs (fig 3B) may be provided with an assembly including a wave leaf spring 46a in order to urge the engagement of housing parts (5,6) together and bias the plates (7a-7d) against one another. (see fig 3).
In view of the teaching of BOOTHE (US 3532126), it .


    PNG
    media_image20.png
    917
    963
    media_image20.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reproduced drawings are highlighted examples showing of a configuration of a groove in a disk surface for fluid flow resistance as an example of a housing assembly and adjustment.

    PNG
    media_image21.png
    772
    562
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    761
    542
    media_image22.png
    Greyscale




    PNG
    media_image23.png
    576
    753
    media_image23.png
    Greyscale


Additionally, further The reproduced drawings are highlighted examples showing of a configuration of the use of an eductor or venturi suction element to assist flow that is located downstream of a tortuous path fluid processing element .


    PNG
    media_image24.png
    1035
    941
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    689
    557
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    856
    657
    media_image26.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774